IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-40442
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

HERIBERTO LEAL-BERNAL,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-01-CR-21-1
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Heriberto Leal-Bernal appeals the 77-month sentence imposed

following his guilty plea to a charge of being found in the

United States after deportation, a violation of 8 U.S.C. § 1326.

He contends that his felony conviction for burglary of a vehicle

that resulted in his increased sentence was not an aggravated

felony under 8 U.S.C. § 1326(b)(2) and U.S.S.G. § 2L1.2(b)(1)(A).

     Leal-Bernal acknowledges that his argument is foreclosed by

our decision in United States v. Ramos-Garcia, 95 F.3d 369, 371-

72 (5th Cir. 1996), but he seeks to preserve the issue for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40442
                                  -2-

further review.    We are bound by our own precedent absent an

intervening Supreme Court decision or a subsequent en banc

decision.   See United States v. Garcia Abrego, 141 F.3d 142, 151

n.1 (5th Cir. 1998).    Leal-Bernal's argument is foreclosed by

Ramos-Garcia.     The district court's judgment is AFFIRMED.